783 N.W.2d 717 (2010)
Mahendra DALMIA, Plaintiff-Appellant,
v.
Carl PALFFY, M.D. and Emergency Physicians Associates, P.C., Defendants-Appellees, and
St. Joseph Mercy Hospital Pontiac, a/k/a Trinity Health-Michigan, Defendant.
Docket No. 140334. COA No. 281706.
Supreme Court of Michigan.
July 15, 2010.

Order
On order of the Court, the application for leave to appeal the December 1, 2009 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
HATHAWAY, J., would grant leave to appeal.